The statement preceding the opinion, — heretofore filed, — that judgment was entered against Kirchen's insurer is erroneous.  Kirchen's insurer was not a party in the action.  In stating in the opinion that the jury's finding that Tisler was negligent in respect to speed, and that such negligence was a cause of the collision between his and Kirchen's car, there was inadvertently added: "but such negligence of Tisler was not a cause of the collision between the Lahey and Kirchen cars."  There was no finding to that effect, and it is not a basis for the grounds upon which the judgment was affirmed.
In stating that the trial court on motions after verdict ordered Tisler's recovery of the damages assessed by the jury reduced to seventy-five per cent thereof, because of the jury's finding as to negligence attributable to him, there was overlooked the court's amended decision that under another jury finding Tisler was entitled to recover only sixty per cent of the assessed damages.  However, as the judgment entered accordingly for the lower amount was to Kirchen's advantage, and has been affirmed, the oversight is immaterial.